Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 3/4/2022.  Claims 1-2 and 4-7 have been amended. Claims 8-12 are added.

Election/Restrictions
Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  rare earth magnets, which are alternatives to electromagnets that can be turned on and off (See instant PgPub 2021/0268692, page 3, paragraph [0034], teaching rare earth and electromagnets as mutually exclusive alternatives), have been previously presented and searched as a distinct species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current rejection using Wardropper et al. (US 2018/0250895).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 now recites a “removable flange” that is moved on the flange of the first mold surface such that an opening with magnetic material therein of a laterally extending portion of the removable flange is located on the magnetic material in the 
The instant specification does teach a magnet is “incorporated into the laterally extending portion 542 of the removable flange, with corresponding magnetically conductive material within the main flange 530 such that the two magnetic features are aligned upon closure of the molds.” See instant PgPub 2021/0268692, page 3, paragraph [0040].  However, this passage is not clear and there is no explanation as to what is structurally occurring in this passage.  It appears “upon closure of the molds” could refer to the removable flange as a mold that is closing on the bottom mold (for initially molding the composite flange) when their magnetic parts are aligned, and this makes the most sense to the Examiner.  Otherwise, if it refers to a top mold closing onto the bottom mold with the removable flange remaining in place (and note this appears contrary to all other teachings of the instant specification), it is unclear why the magnet in the removable flange would only align with the magnet in the main flange “upon closure” (since it presumably would have been aligned prior to closure wherein closure aligns the magnets of the upper and lower molds, not of the removable flange and main flange).  Either way, it is clear the specification never states the upwardly extending portion is inside the mold during closure and anything that may be conveyed by the “aligned upon closure of the molds” passage certainly would appear too vague to interpret as recited in the current claim.  It is further noted the claim doesn’t recite aligning “upon closure,” but separately recites teaches aligning the openings and moving into a closed position.
Further, in a more explicit descriptions of how the removable flange [540] is used, it is described as serving to form a composite flange, and being removed prior to closing the mold thus “leaving the formed [composite] flange unobstructed and configured for engagement with the complimentary flange formed in the other mold half.”  See instant PgPub 2021/0268692, page 3, paragraph [0042].  The top and bottom molds that close on one another each can have removable flanges placed thereon that hold the composite on the flange portion of each respective mold half so as to form/mold flanges from the composite material, said flanges then being bonded together to form the final blade assembly when the upper and lower mold half are brought together (See instant PgPub, page 4, paragraph [0044]).  Thus, the placement of the removable flange on the first flange is an initial step to mold the composite flanges, but it must be removed prior to closing the mold because otherwise it would obstruct the formation of the final part by blocking the opposing composite flanges from bonding (since the composite flanges can’t bond to each other if the removable flange is on them).  This makes sense from the figures and the disclosure whereas part [540] remaining in position on flange [530] as in Fig. 4 during closure would appear to block the main flange of an upper mold from making a proper closure on the main flange [530] of the lower mold, and prevent the final wind turbine blade from forming. 
The fundamental factual inquiry as to determining written description is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). There is absolutely no description whatsoever for an upwardly extending portion of removable flange being inside the mold upon closure of first and second mold surfaces because this is never disclosed.  Further, there is only one sentence that even might indicate any removable flange could remain in place during closure, but there is no structural description of what occurs in this situation, no teachings as to why the removable flange could or should remain, and no indication if and how it could remain in place during molding of the final part.  Further, the instant specification repeatedly indicates the purpose of closing the first and second molds is to form the final blade assembly by joining the composite flanges of the composite parts in each mold and the specification indicates failure to remove the removable flange prior to closing the mold would obstruct this formation by preventing the composite flanges from bonding. This makes the interpretation of a removable flange remaining in place during closing to mold the blade even more problematic. Thus, it is not clear how or why the removable flange should remain in place upon closure, and nowhere is it taught an upwardly extending portion is closed inside the mold, especially when forming the composite blade. The claimed method is therefore not supported by the instant specification and in fact appears to be contrary to its teachings, and thus it does not have written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 12 recites a first and second mold surface, each with flanges, that are closed on one another in a “closed position” to align the magnets in the flanges.  Claim 1 now also recites a “removable flange” that is located on the flange of the first mold surface.  The claim recites each of the removable flange and the flange of the first mold portion have openings that are aligned when the mold is in the closed position.  It is unclear how this alignment of the flange of the second mold surface can occur when the removable flange is on the flange of the first mold surface.  The specification does not clarify this, and instead states, after the removable flange is used, it “is removed, leaving the formed flange unobstructed and configured for engagement with the complimentary flange formed in the other mold half.”  See instant PgPub 2019/0291306, page 3, paragraph [0042]).  Thus, it appears on the removable flange, or the second flange can be on the first flange, not both, as claim 1 implies by stating the removable flange is in place when the first and second mold surfaces are moved to a closed position.  Thus, the claims are unclear as to their structure since it is unclear how two separate components can apparently be in the same place when the mold is in a closed position.  Examiner has interpreted the claim similar to how it is described in detail the specification in an effort for compact prosecution, i.e. the removable flange is removed before, not after, closing the mold, thus allowing for proper closure of the mold and joining of the composite flanges to form the wind turbine blade.  Any other interpretation leaves it unclear as to how the wind turbine blade could be formed in the process.
Claim 1 also recites “at least one lamina of composite material forming the wind turbine blade within the mold.”  “Mold” has no antecedent basis.  It is unclear if this is related to the first and second mold surface or separate thereform.  Examiner has assumed the first and second mold surface make up the mold.  Likewise, “first mold flange” has no antecedent basis.  Examiner has assumed this is the flange portion of the first mold surface. 
Claims 2, 4, 10 and 12 recite the “flange” of the first and second mold surface.  It is unclear if this is the “flange portion” initially recited.  Examiner assumes it is.
Claims 4 and 5 recite a magnet is disposed within the opening, but it has already been specified magnetic material in is the opening. It is unclear if the magnet must exist separate from the magnet material or if they are the same.  The instant specification indicates the magnet material is what the magnet is made of and this is how the claim is interpreted.  However, it is unclear how a magnetically coupling magnet material is different from a magnet as they would appear to essentially be different ways to describe the same thing.  Therefore, it is not immediately apparent how claims 4 and 5 are further limiting since a magnetic material capable of magnetically coupling is always reasonably referred to as a magnet.
In Claim 7, “first magnet” has no antecedent basis as this term was introduced in Claim 4, but doesn’t depend thereon.  The same is true for “second magnet” in Claim 8.  Examiner assumes Claims 7 and 8 depend on Claims 4 and 5 respectively.
Claim 10 describes a step of how removing the removable flange should occur, but never positively claims a step of removing the flange (Note Claim 10 does not depend on Claim 6).  Examiner assumes Claim 10 depends from Claim 6 as opposed to Claim 1
Claim 11 recites the second mold surface “includes a flange portion.”  Claim 1 already recites “a flange portion” for the second mold surface.  It is unclear if this is the same flange portion or a distinct flange portion.  Examiner assumes it is the same.
In Claim 12, “the magnet material disposed in the flange of the second mold” has no antecedent basis.  It is noted Claim 12 does not depend from Claim 11, which introduces this material.  Examiner assumes Claim 12 should have depended from Claim 11.
The remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-6, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pallu De La Barriere (US 6,264,877) in view of Luo (US 2009/0295013), Nelson et al. (US 2010/0124659) and Wardropper et al. (US 2018/0250895).
Regarding Claim 1, 2, 4-6, 11 and 12, De La Barriere a method for forming a wind turbine blade comprising (See Abstract):
providing a first mold surface [16], the first mold surface including a flange portion [26];
a second mold surface [14], the second mold surface including a flange portion [26] (See Figs. 2-3, and note the flanges have equivalent width);
depositing lamina [18] of composite material on the first and second mold, the lamina [18] forming the turbine blade (See col. 3, lines 27-48, and Fig. 2, wherein composite, i.e. a mixture of plastic and reinforcing fiber, lamina cloth for forming the blade are put in each mold);
moving the first and second mold surfaces to align the opening of the first flange portion with the opening in the second flange portion and coupling the first flange portion to the second flange portion (See col. 3, lines 27-31 and Figs. 2-3, wherein the molds are moved between open and closed positions, each mold being removable from each other, so as to perform molding).  De La Barriere teaches the first flange portion is aligned the second flange portion when in the closed position and held pressed together “by any appropriate type of means.” See col. 4, lines 9-13.
De La Barriere fails to specifically teach a removable flange having a laterally extending portion and an upwardly extending portion as claimed.  However, it is known to use positioning jigs [25] as a removable flange with lateral and vertical portions as claimed on the bottom portion [7] of a wind turbine blade mold such as in De La Barriere, in order to support to support internal shear webs [15] that strengthen the blade while allowing for reduced weight (See, for example, Wardropper et al., Abstract, page 3, paragraph [0035] and Fig. 4).  Wardropper et al. teaches a flange portion [33] of the jig [25] with a resting surface [34] that is temporarily placed on a support surface [37] of the lower mold flange [12], referred to as a locating surface, so it can locates internal supports [15], which is located inside the mold, prior to uniting a top mold [8] via its flanges to the bottom mold [7] flanges, wherein the flanges [33] and [12] are secured so as to prevent movement (See page 4, paragraph [0043], page 5, paragraph [0049], and Figs. 4 and 5).  It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize such as removable flange jig [25] when utilizing the mold of De La Barriere because doing so would have predictably allowed the creation of internal supports to the wind blade the provide greater strength along with lighter weight.
De La Barriere fails to specifically teach the means for holding the flange portions together is a magnet.  However, magnets are known to be suitable means to hold mold portions together as an alternative to other types of holding and pressing means such as clamps or external pressure (See, for example, Luo, page 4, paragraph [0040], teaching clamps, external pressure, and magnets as being suitable means to hold molds together).  Further, in utilizing magnets to hold the flanges of opposing molds together, it is known to utilize the magnets within an opening in the flange (See, for example, Nelson et al., page 4, paragraph [0058] and Fig. 11).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize magnets, such as magnet disposed in openings near the surface of the flanges, as a means to clamp the flanges together in De La Barriere to hold the mold closed.  Doing so would have predictably been a suitable means of coupling opposing molds together as alternative to other mechanical clamping methods.  
Further, since such magnets are known alternatives to secure portions of molds such as flanges, and since the removable flange [25] in Wardropper et al., is on the bottom flange [12] and requires securing, it also would also have been obvious to a person having ordinary skill in the art at the time of invention to utilize and magnet similarly under the surface portion [34] of the jig [25] that rests on the bottom flange [12]. Doing so would have predictably been a suitable alternative means to temporarily secure the jig [25] in place as is desired for forming the support [15].  
Regarding Claim 2, De La Barriere teaches the composite material may be on the top edges on the flanges (See col. 3, lines 55-60 and Figs. 2-3).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Barriere, Luo, Wardropper et al.  and Nelson et al. as applied to claim 1 above, and further in view of Kia et al. (US 2015/0001768).
Regarding Claim 2, the references teach the method of Claim 1 as described above.  The references fail to specifically teach rare earth magnets.  However, rare earth magnets are known as an alternative magnet to electromagnets and stronger alternative to other permanent magnets for holding molds together (See, for example, Kia et al., page 6, paragraph [0058]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize rare earth magnets because they would have predictably served as a suitable alternative to electromagnets, or a stronger alternative to regular permanent magents, for holding the molds together. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Pallu De La Barriere, Luo, Wardropper et al.  and Nelson et al. as applied to claim 1 above, and further in view of Kornitzky et al. (US 4,836,765).
Regarding Claims 7-8, the references teach the method of Claim 1 as described above.  The references fail to specifically teach the magnets even with the upper surface.  However, it is known a suitable mold holding magnet may be even with the upper surface of a flange (See, for example, Kornitzky et al., Fig. 4, wherein the magnet in the inflexible mold is embedded in the upper surface).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to have the flange magnets even with the upper surface because doing so would have predictably been a suitable orientation to hold molds closed and/or hold the flange in place.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over or Pallu De La Barriere, Luo, Wardropper et al.  and Nelson et al. as applied to claim 1 above, and further in view of https://web.archive.org/web/20150224163739/https://www.apexmagnets.com/news-how-tos/tips-to-separate-high-powered-magnets/ (hereinafter “Apex magnets”).
Regarding Claims 10, the references teach the method of Claim 1 as described above.  The references fail to specifically teach using a wedge to separate magnets.  However, it is well-known to use a wedge to separate strong magnets if they are having trouble separating (See, for example, Apex magnets, teaching various method of separating magnets including assist separation using non-magnetic wedges such as wood).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a wedge to separate the magnets in the prior art because wedges are well-known to separate strong magnets having trouble separating.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746